DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 and March 3, 2022 have been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s filing date of June 27, 2019 is acknowledged.
Claim Status
Claims Filing Date
March 3, 2022
Amended
1, 3-6, 8-10
Cancelled
2, 7
Pending
1, 3-6, 8-20
Withdrawn
11-20
Under Examination
1, 3-6, 8-10


Withdrawn Specification Objection
The following objection is withdrawn due to specification amendment:
 [030] “PRECIPATION HARDENING”.  
Withdrawn Claim Objections
The following objections are withdrawn due to claim amendment:
Claim 3 lines 1-2 “a carbide of tungsten, tantalum, chromium, niobium and vanadium”.
 Claim 4 lines 1-2 “a boride of tungsten, titanium and tantalum”. 
Claim 6 lines 1-2 “an oxide of aluminum, magnesium and titanium”.
Withdrawn Claim Rejections - 35 USC § 112
The following rejection is withdrawn due to claim amendment:
Claim 1 lines 5-6 “a copper-based alloy being a copper-nickel-silicon alloy or a copper-nickel-phosphorus alloy responsive to heat treatment”.
Response to Arguments
Thomas in view of Pawlikowski
Applicant’s arguments, see Remarks pg. 8 para. 5, filed March 3, 2022, with respect to Thomas in view of Pawlikowski have been fully considered and are persuasive.  The rejection of Thomas in view of Pawlikowski has been withdrawn. 
The applicant persuasively argues Thomas fails to disclose a copper-nickel-phosphorous binder material (Remarks pg. 8 para. 5).
Pawlikowski teaches a CuNiSi alloy ([0031]) used in additive manufacturing ([0002]).
Thomas in view of either one of Xia or Mori ‘307
Applicant’s arguments, see Remarks pg. 9 para. 4, filed March 3, 2022, with respect to Thomas in view of either one of Xia or Mori ‘307 have been fully considered and are persuasive.  The rejection of Thomas in view of either one of Xia or Mori ‘307 has been withdrawn.
The applicant persuasively argues the features of claim 7 have been amended into independent claim 1 (Remarks pg. 9 para. 4).
Thomas in view of either one of Xia or Mori ‘307 teach a copper-based alloy with nickel alloy containing silicon (Xia [0054]) or a Cu-Ni-Si dispersion strengthened alloy (Mori ‘307 2:6-23, 3:1-36).
Either one of Xia or Mori ‘307 are silent to a copper-nickel-phosphorus alloy that contains an alkaline earth metal.
Rifaut in view of Xia
Applicant’s arguments, see Remarks pg. 9 para. 7, filed March 3, 2022, with respect to Rifaut in view of Xia have been fully considered and are persuasive.  The rejection of Rifaut in view of Xia has been withdrawn.
The applicant persuasively argues the features of claim 7 have been amended into independent claim 1 (Remarks pg. 9 para. 7).
Xia teaches a copper-based binder with nickel alloy containing silicon (Xia [0054]), but is silent to a copper-nickel-phosphorus alloy that contains an alkaline earth metal.
Rifaut in view of Pawlikowski and either one of Xia or Thomas
Applicant’s arguments, see Remarks pg. 10 paras. 5-7, filed March 3, 2022, with respect to Rifaut in view of Pawlikowski and either one of Xia or Thomas have been fully considered and are persuasive.  The rejection of Rifaut in view of Pawlikowski and either one of Xia or Thomas has been withdrawn.
	The applicant persuasively argues Pawlikowski, Thomas, and Rifaut fail to disclose or suggest the use of copper nickel phosphorus in an additive manufacturing process (Remarks pg. 10 paras. 5-6).
	The applicant persuasively argues Xia fails to disclose any additive manufacturing process and only mentions phosphorus ([0041], [0043]) in a single wear resistant layer ([0054]) (Remarks pg. 10 para. 7).
Rifaut in view of either one of Mori ‘982 or Mori ‘307 and either one of Xia or Thomas
Applicant’s arguments, see Remarks pg. 11 para. 4, filed March 3, 2022, with respect to Rifaut in view of either one of Mori ‘982 or Mori ‘307 and either one of Xia or Thomas have been fully considered and are persuasive.  The rejection of Rifaut in view of either one of Mori ‘982 or Mori ‘307 and either one of Xia or Thomas has been withdrawn.
	The applicant persuasively argues Mori ‘982 and Mori ‘307 do not disclose or suggest additive manufacturing techniques for copper nickel phosphorus materials (Remarks pg. 11 para. 4). 
	Mori ‘982 teaches a Cu-Ni-Fe-Si-B alloy (Mori ‘982 5:65-66). Mori ‘307 teaches a Cu-Ni-Si dispersion strengthened alloy (Mori ‘307 2:6-23, 3:1-36).
New Grounds
In light of claim amendment and upon further consideration, new grounds of rejection are made in view of (1) Thomas in view of Nielsen, JR, (2) Thomas in view of Lee, and (3) Rifaut in view of Nielsen, JR.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 7 and 10 “the at least one copper based alloy” renders the claim indefinite. There is insufficient antecedent basis. Clam 1 lines 5-6 recite “a copper-nickel-phosphorus alloy”, but not at least one copper based alloy. For the purpose of examination claim 1 lines 7 and 10 will be given the broadest reasonable interpretation of referring to the lines 5-6 “copper-nickel-phosphorus alloy”.
Claim 1 line 12, claim 8 lines 1-2, claim 9 lines 1-2, and claim 10 lines 1-2 “the copper-based alloy” renders the claim indefinite. There is insufficient antecedent basis. It is unclear whether this refers back to lines 5-6 “a copper-nickel-phosphorus alloy” or if it is broader and allows for any copper-based alloy. For the purpose of examination claim 1 line 12, claim 8 lines 1-2, claim 9 lines 1-2, and claim 10 lines 1-2 will be given the broadest reasonable interpretation of referring to the lines 5-6 “copper-nickel-phosphorus alloy”.
Claims 3-6 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2017/0050241) in view of Nielsen, JR (US 2016/0053349).
Regarding claim 1, Thomas teaches additive manufacturing (i.e. inputting a design into a computing arrangement) of drill bits used in the oil and gas industry (i.e. an oil field service component) ([0001], [0013], [0014]) by printing a three-dimensional porous network using an additive manufacturing process ([0018], Fig. 1), converting at least a portion of the workpiece to a ceramic ([0022], Fig. 1) where the ceramic fabricated by additive manufacturing 10 ([0038], Fig. 1) is a boride, carbide, nitride, oxide, or diamond ([0039]), then infiltrating the ceramic with a binder material based on copper ([0027], Fig. 1) (i.e. developing an additive manufacturing construction technique for the oil field service component, wherein the additive manufacturing technique is to use a copper-based alloy and at least one ceramic; and constructing the oil field service component using the developed additive manufacturing technique using the at least one copper-based alloy and the at least one ceramic).
Thomas is silent to the copper-based alloy infiltrant being a copper-nickel-phosphorus alloy responsive to heat treatment.
Nielsen, JR teaches a spinodal copper-nickel-tin-manganese-phosphorus alloy (i.e. copper-nickel-phosphorus alloy responsive to heat treatment, where the claimed copper-nickel-phosphorus alloy is interpreted as an alloy that requires copper, nickel, and phosphorus) for use in drill bits ([0002], [0006], [0008], [0010], [0036]) with hard particles of a diamond, carbide, boride, or nitride in a matrix phase ([0007], [0039]) and impurities such as beryllium and magnesium of less than 0.01 wt% (i.e. an alkaline earth metal) ([0037]).
It would have been obvious to one of ordinary skill in the art to use the Cu-Ni-Sn-Mn-P alloy of Nielsen, JR as the copper-based infiltrant of Thomas because the alloy is sufficiently fluid to fill interstices to form a matrix phase (Nielsen, JR [0006], [0034]) and it is useful for making a drill bit (Nielsen, JR [0032]), including the cutting element (Nielsen, JR [0047]), such that it is in the same field of endeavor as Thomas.
Regarding claim 3, Thomas in view of Nielsen, JR teaches tantalum carbides, niobium carbides, chromium carbides, vanadium carbides, or tungsten carbides (Thomas [0039]; Nielsen, JR [0039]).
Regarding claim 4, claim 1 lines 11-12 recite “the at least one ceramic includes at least one of a carbide, a boride, a nitride, an oxide and a diamond”. Claim 4 limits the composition of the boride, but it is not required to be met since the materials of claim 1 are in the alternative.  
Alternatively, Thomas in view of Nielsen, JR teaches a ceramic that is a boride (Thomas [0039]), such as titanium diboride (i.e. boride of titanium) (Nielsen, JR [0039]).
Regarding claims 5 and 6, claim 1 lines 11-12 recite “the at least one ceramic includes at least one of a carbide, a boride, a nitride, an oxide and a diamond”. Claims 5 and 6 limiting the composition of the nitride (claim 5) and the oxide (claim 6) are not required to be met since the materials of claim 1 are in the alternative.  
Regarding claim 8, Thomas in view of Nielsen, JR teaches a copper-nickel-tin-manganese (i.e. an element selected from group 3 to 10 of periodic table elements)-phosphorus alloy (Nielsen, JR [0002], [0006], [0008], [0010], [0036]).
Regarding claim 9, Thomas in view of  Nielsen, JR teaches a spinodal alloy (Nielsen, JR [0002], [0006], [0008], [0010], [0036])
Regarding claim 10, Thomas in view of Nielsen, JR teaches a copper-nickel-tin-manganese-phosphorus alloy with about 4 to 10 wt% Sn (Nielsen, JR [0002], [0006], [0008], [0010], [0036]) and impurities of lead of less than 0.01 wt% (i.e. one of Pb up to 2 weight percent) ([0037]). The language of claim 10 only requires one of Sn, Sb, In, Bi, Pb, and Ga to be present up to 2 weight percent. Therefore, the broadest reasonable interpretation of this limitation allows for the presence of other elements, including those listed, such as Sn, at more than 2 weight percent, as long as one of the listed elements is included at up to 2 weight percent.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2017/0050241) in view of Nielsen, JR (US 2016/0053349) as applied to claim 1 above, and further in view of Rifaut (US 2019/0375072).
In the event it is determined that claims 5 and 6 are further limited to the recited nitride (claim 5) or oxide (claim 6), then the below rejections are applied.
Regarding claim 5, Thomas teaches a nitride ([0039]).
Thomas is silent to a nitride of silicon.
Rifaut teaches abrasive articles having abrasive particles in a metallic bonding matrix ([0001], [0006]) where suitable abrasive materials include silicon nitride ([0057]).
It would have been obvious to one of ordinary skill in the art for the nitride particles in Thomas to be silicon nitride because they are a suitable abrasive material (Rifaut [0057]) for use in an article of abrasive particles in a copper bonding matrix (Rifaut [0001], [0006], [0060]; Thomas [0027], Fig. 1). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Regarding claim 6, Thomas teaches an oxide ([0039]).
Thomas is silent to an oxide of one of aluminum, magnesium, and titanium.
Rifaut teaches abrasive articles having abrasive particles in a metallic bonding matrix ([0001], [0006]) where suitable abrasive materials include aluminum oxide ([0057]).
It would have been obvious to one of ordinary skill in the art for the nitride particles in Thomas to be aluminum oxide because they are a suitable abrasive material (Rifaut [0057]) for use in an article of abrasive particles in a copper bonding matrix (Rifaut [0001], [0006], [0060]; Thomas [0027], Fig. 1). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2017/0050241) in view of Lee (DE 19643379 machine translation).
Regarding claim 1, Thomas teaches additive manufacturing (i.e. inputting a design into a computing arrangement) of drill bits used in the oil and gas industry (i.e. an oil field service component) ([0001], [0013], [0014]) by printing a three-dimensional porous network using an additive manufacturing process ([0018], Fig. 1), converting at least a portion of the workpiece to a ceramic ([0022], Fig. 1) where the ceramic fabricated by additive manufacturing 10 ([0038], Fig. 1) is a boride, carbide, nitride, oxide, or diamond ([0039]), then infiltrating the ceramic with a binder material based on copper ([0027], Fig. 1) (i.e. developing an additive manufacturing construction technique for the oil field service component, wherein the additive manufacturing technique is to use a copper-based alloy and at least one ceramic; and constructing the oil field service component using the developed additive manufacturing technique using the at least one copper-based alloy and the at least one ceramic).
Thomas is silent to the copper-based alloy infiltrant being a copper-nickel-phosphorus alloy responsive to heat treatment.
Lee teaches a precipitation hardening copper alloy (i.e. copper alloy responsive to heat treatment) ([0001]) that is melted and cast ([0009], [0021]) comprising 0.05 to 3% Ni, 0.01-1.0% Si, 0.01-0.16% P, 0.02-0.2% Mg (i.e. an alkaline earth metal) and balance Cu (i.e. copper-nickel -phosphorus alloy, where the claimed copper-nickel-phosphorus alloy is being interpreted as an alloy that requires copper, nickel, and phosphorus)([0010], [0020]).
It would have been obvious to one of ordinary skill in the art in the process of Thomas for the binder to be the Cu-Ni-Si-P-Mg alloy of Lee because it has excellent mechanical properties (Lee [0028]). 
Regarding claim 3, Thomas teaches tantalum carbides, niobium carbides, chromium carbides, vanadium carbides, or tungsten carbides ([0039]).
Regarding claims 4-6, claim 1 lines 11-12 recite “the at least one ceramic includes at least one of a carbide, a boride, a nitride, an oxide and a diamond”. Claims 4-6 limiting the composition of the boride (claim 4), nitride (claim 5), and oxide (claim 6) are not required to be met since the materials of claim 2 are in the alternative.  
Regarding claim 8, Thomas in view of Lee teaches 0.05 to 3% Ni (i.e. a transition metal from an element selected from group 3 to 10 of periodic table elements), 0.01-1.0% Si, 0.01-0.16% P, 0.02-0.2% Mg and balance Cu (Lee [0010], [0020]).
Regarding claim 9, Thomas in view of Lee teaches a precipitation hardening copper alloy (Lee [0001]).
Regarding claim 10, Thomas in view of Lee teaches 0.05 to 3% Ni, 0.01-1.0% Si, 0.01-0.16% P, 0.02-0.2% Mg and balance Cu (Lee [0010], [0020]) (i.e. the copper-based alloy has 0 weight percent of one of Sn, Sb, In, Bi, Pb, and Ga).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2017/0050241) in view of Lee (DE 19643379 machine translation) as applied to claim 1 above, and further in view of Rifaut (US 2019/0375072).
In the event it is determined that claims 5 and 6 are further limited to the recited nitride (claim 5) or oxide (claim 6), then the below rejections are applied.
Regarding claim 4, Thomas teaches a boride ([0039]).
Thomas is silent to a boride of one of tungsten, titanium, and tantalum.
Rifaut teaches abrasive articles having abrasive particles in a metallic bonding matrix ([0001], [0006]) where suitable abrasive materials include titanium diboride ([0057]).
It would have been obvious to one of ordinary skill in the art for the nitride particles in Thomas to be titanium diboride because they are a suitable abrasive material (Rifaut [0057]) for use in an article of abrasive particles in a copper bonding matrix (Rifaut [0001], [0006], [0060]; Thomas [0027], Fig. 1). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Regarding claim 5, Thomas teaches a nitride ([0039]).
Thomas is silent to a nitride of silicon.
Rifaut teaches abrasive articles having abrasive particles in a metallic bonding matrix ([0001], [0006]) where suitable abrasive materials include silicon nitride ([0057]).
It would have been obvious to one of ordinary skill in the art for the nitride particles in Thomas to be silicon nitride because they are a suitable abrasive material (Rifaut [0057]) for use in an article of abrasive particles in a copper bonding matrix (Rifaut [0001], [0006], [0060]; Thomas [0027], Fig. 1). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Regarding claim 6, Thomas teaches an oxide ([0039]).
Thomas is silent to an oxide of one of aluminum, magnesium, and titanium.
Rifaut teaches abrasive articles having abrasive particles in a metallic bonding matrix ([0001], [0006]) where suitable abrasive materials include aluminum oxide ([0057]).
It would have been obvious to one of ordinary skill in the art for the nitride particles in Thomas to be aluminum oxide because they are a suitable abrasive material (Rifaut [0057]) for use in an article of abrasive particles in a copper bonding matrix (Rifaut [0001], [0006], [0060]; Thomas [0027], Fig. 1). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2017/0050241) in view of Lee (DE 19643379 machine translation) as applied to claim 1 above, and further in view of Nielsen, JR (US 2016/0053349).
In the event it is determined that some amount of one of Sn, Sb, In, Bi, Pb, and Ga is required up to 2 weight percent, then the below rejection is applied.
Regarding claim 10, Thomas in view of Lee is silent to the presence of one of Sn, Sb, In, Bi, Pb, and Ga up to 2 weight percent.
Nielsen, JR teaches a Cu-Ni-Sn-Mn-P alloy ([0002], [0007]) with lead as an impurity of less than 0.01 wt% ([0037]).
It would have been obvious to one of ordinary skill in the art for the alloy of Thomas in view of Lee to have less than 0.01 wt% lead because it is a known impurity that is not intended or desired to be present in Cu-Ni-P based alloys (Nielsen, JR [0002], [0007], [0037]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rifaut (US 2019/0375072) in view of Nielsen, JR (US 2016/0053349).
	Regarding claim 1, Rifaut teaches a method of manufacturing abrasive articles having abrasive particles in a metallic bonding matrix ([0001], [0006]) by inputting a 3D model into a processor (i.e. inputting a design for a component into a computing arrangement), then additive manufacturing by depositing a layer of loose particles, selectively treating an area to bond powder particles together, then repeating the steps to generate a metal bond abrasive article ([0007], [0070]-[0073], [0075], [0080-[0082], [0114]-[0119], Figs. 10, 23-26) where suitable abrasive materials are a ceramic of an oxide, carbide, boride, nitride, or diamond ([0057]) and a metallic binder that comprises copper ([0060]) (i.e. developing an additive manufacturing construction technique for the component, wherein the additive manufacturing construction technique is to use a copper-based alloy and at least one ceramic, the additive manufacturing construction technique combining the at least one copper based alloy and the at least one ceramic; and construction the component using the developed additive manufacturing construction technique using the at least one copper-based alloy and the at least one ceramic).
Rifaut is silent to manufacturing an oil field service component that is a copper-nickel-phosphorus alloy response to heat treatment.
Nielsen, JR teaches a spinodal copper-nickel-tin-manganese-phosphorus alloy (i.e. copper-nickel-phosphorus alloy responsive to heat treatment, where the claimed copper-nickel-phosphorus alloy is being interpreted as an alloy that requires copper, nickel, and phosphorus) for use in drill bits ([0002], [0006], [0008], [0010], [0032], [0036]) in the oil and gas industry, including the cutting element ([0047]) with hard particles of a diamond, carbide, boride, or nitride in a matrix phase ([0007], [0039]) and impurities such as beryllium and magnesium of less than 0.01 wt% (i.e. an alkaline earth metal) ([0037]).
It would have been obvious to one of ordinary skill in the art to use the Cu-Ni-Sn-Mn-P alloy of Nielsen, JR as the copper-based infiltrant of Thomas because the alloy is sufficiently fluid to fill interstices to form a matrix phase (Nielsen, JR [0006], [0034]) and it is used as a binder material in a composite article with hard particles (Nielsen, JR [0007]).
	Regarding claim 3, Rifaut in view of Nielsen, JR teaches examples of abrasive particles includes tungsten carbide and titanium carbide (Rifaut [0057]; Nielsen, JR [0039]).
Regarding claim 4, Rifaut teaches examples of abrasive particles include titanium diboride ([0057]).
Regarding claim 5, Rifaut teaches examples of abrasive particles include silicon nitride ([0057]).
Regarding claim 6, Rifaut teaches examples of abrasive particles include aluminum oxide ([0057]).
Regarding claim 8, Rifaut in view of Nielsen, JR teaches a copper-nickel-tin-manganese (i.e. an element selected from group 3 to 10 of periodic table elements)-phosphorus alloy (Nielsen, JR [0002], [0006], [0008], [0010], [0036]).
Regarding claim 9, Rifaut in view of  Nielsen, JR teaches a spinodal alloy (Nielsen, JR [0002], [0006], [0008], [0010], [0036])
Regarding claim 10, Rifaut in view of Nielsen, JR teaches a copper-nickel-tin-manganese-phosphorus alloy with about 4 to 10 wt% Sn (Nielsen, JR [0002], [0006], [0008], [0010], [0036]) and impurities of lead of less than 0.01 wt% (i.e. one of Pb up to 2 weight percent) ([0037]). The language of claim 10 only requires one of Sn, Sb, In, Bi, Pb, and Ga to be present up to 2 weight percent. Therefore, the broadest reasonable interpretation of this limitation allows for the presence of other elements, including those listed, such as Sn, at more than 2 weight percent, as long as one of the listed elements is included at up to 2 weight percent.
Related Art
Wu (Wu et al. Direct manufacturing of Cu-based alloy parts by selective laser melting. Chinese Optics Letter. January 10, 2007. Nol. 5, No. 1. 37-40.) 
Wu teaches selective laser melting (SLM) (i.e. additive manufacturing) of a Cu-based powder (Abstract) that is a mixture of 84.5 wt% Cu, 8 wt% Sn, 6.5 wt% P, and 1 wt% Ni (pg. 37 col. 2 para. 2).
Agarwala (Agarwala et al. Structurally Sound Metal Parts by Selective Laser Sintering. 1994 EPD Congress Proceedings of a Symposium sponsored by the Extraction and Processing Division, TMS Annual Meeting, 833-851.)
Agarwala teaches selective laser sintering (SLS) (i.e. additive manufacturing) (Abstract, pg. 836) of 90 wt% Cu-10 wt% Sn powder, Ni powder, Cu-8.4 wt% P powder mixed in a ratio of 6:3:1 (pg. 835).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735        


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735